DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 07/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is being considered by the examiner.
Drawings
The drawings are objected to because the brief description of Fig. {1,3} and {1,2} seems to be using “side view” and “lateral section” (which can also be side) to refer to different areas. Please change the specification to correct this inconsistency.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-5 are objected to because of the following informalities: 
“a small-diameter tube portion” in Claim 4 should be “two small-diameter tube portion” as claim 5 requires the portion to be more than one
“same plurality of protrusions” in Claim 5 should be “plurality of protrusions” as examiner does not believe “same” is required
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a sleeve”, and the claim 7, by its dependency to Claim 1, also recites “a sleeve arranged between the braided wire and the foil exposed from an end part of the sheath” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Examiner will treat the “sleeve” limitation in Claim 7 as being the same as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103  which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO (US2015/0155644) in view of Fenn (US4173385).
Regarding Claim 1, KATO teaches, in FIG. 2, a shielded cable end structure, comprising: a core (2); an insulator (21) for covering the core; a foil for covering the insulator; a braided wire for covering the foil; a sheath (41); and a sleeve (8) arranged between the external conductor (3) and the foil (4, [0018]) exposed from an end part of the sheath (when combined), the end part of the sheath and the sleeve being separated from each other to form a clearance (Fig. 2) but does not teach a foil for covering the insulator; a braided wire for covering the foil, a sheath for covering the braided wire, a sleeve arranged between the braided wire and the foil exposed from the end part of the sheath.
Fenn teaches, in Fig. 2, a foil (25) for covering the insulator; a braided wire (23) for covering the foil, a sheath (24) for covering the braided wire, a sleeve (31) arranged between the braided wire and the foil exposed from the end part of the sheath (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shielded cable end structure as disclosed by KATO with the foil, braided wire, sheath and sleeve placement as disclosed by Fenn in order to provide a .an improved environmentally protected connector assembly for coaxial cable (Fenn, column 1 lines 36-38).  
Regarding Claim 6. KATO and Fenn further teaches the shielded cable end structure of claim 1, wherein the sleeve includes a recess (81ab, see below) recessed in a direction away from the end part of the sheath on an edge part facing the end part of the sheath (KATO, Fig. 2). 
It has also been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
[AltContent: textbox (81ab)][AltContent: arrow]
    PNG
    media_image1.png
    189
    309
    media_image1.png
    Greyscale

Regarding Claim 7. KATO and Fenn further teaches the a sleeve in the shielded cable end structure of claim 1 (see KATO, 8) (See Fenn- 31).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over KATO and Fenn  in view of Forney (US3566007).
Regarding Claim 2. KATO and Fenn further teaches the shielded cable end structure of claim 1, but does not teach the sleeve includes a tubular sleeve body having an inner diameter larger than an outer diameter of the foil.
	Forney teaches, in Fig. 4, the sleeve (16,18) includes a tubular sleeve body (see Fig. 4) having an inner diameter larger than an outer diameter of the foil (implicit, See KATO- Fig. 2, see Fenn-Fig. 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shielded cable end structure as disclosed by KATO and Fenn with the sleeve and its shape as disclosed by Forney in order to carry communication signals of appreciable frequency with minimum loss and signal reflection (Forney, column 1 lines 30-31).
Regarding Claim 3. KATO, Fenn, and Forney teaches the shielded cable end structure of claim 2, wherein the sleeve includes a plurality of protrusions (Forney, 22) arranged at intervals in a circumferential direction of the sleeve body (Forney, Fig. 4) and the plurality of protrusions are formed to project radially inwardly and contact the foil (implicit, as the combined structure would have meet this limitation).
Regarding Claim 4. KATO, Fenn, and Forney teaches the shielded cable end structure of claim 3, wherein the sleeve body includes a small-diameter tube portion (Forney, 22 area) and a large-diameter tube portion (Forney, 18 area) arranged side by side with the small-diameter tube portion (Forney, Fig. 4) and having a larger diameter than the small-diameter tube portion (Forney, Fig. 4), and an outer surface of the large-diameter tube portion serves as a receiving surface (Forney, Fig. 4) pressable (intended use) by a barrel of a terminal (Fenn-51) (intended use).
Regarding Claim 5. KATO, Fenn, and Forney teaches the shielded cable end structure of claim 4, wherein: the large-diameter tube portion  (Forney, 18 area) is arranged in a central part in an axial direction of the sleeve body (Forney, Fig. 4), the small-diameter tube portions (Forney, 22 area) are arranged on both end parts in the axial direction of the sleeve body, and the same plurality of protrusions (Forney, 22) are separately arranged on each of the small-diameter tube portions on the both end parts in the axial direction of the sleeve body (Forney, Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848